Citation Nr: 0903486	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-36 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from November 1958 to February 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in March 2008 but failed to report.  
Therefore, his appeal has been forwarded to the Board. 


FINDINGS OF FACT

1.  The service treatment records do not show that the 
veteran was treated for or diagnosed as having a chronic low 
back disability during service and his discharge examination 
was negative for a back disability.  

2.  The initial evidence of a chronic low back disability is 
dated many years after discharge from service, and medical 
opinion has failed to find a relationship between the 
veteran's current back disability and active service. 


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with a VCAA 
notification letter in December 2003, which was approximately 
one year before the date of the decision on appeal.  This 
letter told the veteran what evidence was needed to 
substantiate the claim for service connection for his back 
disability.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  

Veteran status has been established and is not at issue in 
this claim.  The veteran was not provided with information 
pertaining to disability ratings or effective dates until 
October 2007, and his claim has not been readjudicated since 
this notification.  However, the Board finds that this 
failure does not result in any harm to the veteran.  As his 
claim will be denied, neither a disability evaluation nor 
effective date will be assigned.  Therefore, the Board finds 
that the duty to notify has been met, and it may proceed with 
the evaluation of the veteran's appeal without fear of 
prejudice to his claim.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board further finds that the duty to assist the veteran 
in the development of his claim has been met.  The veteran's 
service treatment records have been obtained and associated 
with the claims folder.  A separate attempt was made to 
obtain the veteran's clinical records from Ft. Campbell for 
the period said to include the veteran's injury, and all the 
records that were received have been placed in the claims 
folder.  VA treatment records have either been obtained from 
all locations identified by the veteran or responses have 
been received indicating the records do not exist.  These 
locations include Ann Arbor, Hampton, and Hines.  The 
December 2003 letter notified the veteran that any evidence 
from hospitals since military service would be relevant and 
provided him with consent forms so that VA could obtain those 
records on his behalf, but the veteran did not respond by 
providing permission for VA to obtain the 1983 records 
pertaining to his motor vehicle accident.  As noted above, 
the veteran was scheduled for a VA hearing but failed to 
report.  As there is no indication of any outstanding 
relevant records that have not been obtained or attempted to 
be obtained, the Board will now review the veteran's claim. 

Service Connection

The veteran contends that he has developed a low back 
disability as a result of an injury sustained in a parachute 
jump in either December 1961 or January 1962.  His statement 
indicates that the injury involved a Mae West.  He states 
that the doctors in service told him that he would need disc 
surgery but, as he was near the end of service, he declined 
and decided to wait until he could see his civilian doctor 
after discharge.  His civilian doctor opted for a 
conservative treatment instead of surgery.  The veteran notes 
that he was involved in a very serious post service motor 
vehicle accident in 1983, but states that this did not result 
in any injury to this low back.  Instead, he believes that 
his two lumbar spine surgeries that were performed in the 
1990s were the result of the injury in service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records show that the 
veteran was treated for a right tibial ligament strain and a 
strained long back muscle with a bruised sacroiliac junction 
in September 1960.  The treatment records note that the 
veteran was hit on the heel and back by a Mae West.  He was 
treated with an elastic bandage for the right ankle.  No 
specific treatment for the low back was noted, and the 
remainder of the service treatment records is negative for 
treatment or diagnoses pertaining to the low back.  

The veteran's personnel records include a record of his 
parachute jumps.  His last two jumps were on December 15, 
1961 and February 7, 1962.  These jumps were at Ft. Campbell, 
Kentucky.  

Clinical records from Ft. Campbell for 1961 until the 
veteran's discharge have been obtained and examined.  The 
veteran was seen for several complaints in March 1961.  
However, these records do not show any treatment for a low 
back disability, including treatment for an injury in late 
1961 or early 1962.  

The veteran completed his Report of Medical History in 
January 1961.  He denied all pertinent medical history.  The 
discharge examination was also completed in January 1961, and 
the spine was found to be normal.  Neither the history nor 
the examination report noted an injury to the spine.  

The veteran signed a statement on February 12, 1962 stating 
that there had been no change in his medical condition since 
his January 1962 examination.  He was discharged from 
military service on February 14, 1962.  

The post service medical records consists of VA treatment 
records dating from 1998, as well as a VA spine examination 
and opinion conducted in May 2004 and a second VA opinion 
obtained in July 2005 after the receipt of additional VA 
medical records.  

The VA treatment records show that the veteran was followed 
for control of back pain from about 2000.  The veteran was 
noted to have undergone L5 to S1 fusion at the VA facility in 
Ann Arbor in 1993 with a revision in 1994.  

March 2001 VA spinal cord injury clinic notes state that the 
veteran reported a history of a motor vehicle accident in 
1983 which resulted in a traumatic head injury as well as a 
spinal cord injury.  The veteran said that the accident 
resulted in fractures of both the C6 and L5 vertebrae.  His 
past medical history was also noted to include an injury to 
the back as a paratrooper.  

March 2004 notes from a VA neuropsychologist include a 
description of the 1983 motor vehicle accident that states 
the veteran was thrown from his car and suffered a neck 
fracture, broken back, and punctured lung.  He had been 
paralyzed for three months and also reported being in a coma 
for three months.  

At the May 2004 VA spine examination, the examiner states 
that he reviewed the veteran's service treatment records to 
include the September 1960 treatment and the discharge 
examinations, as well as VA treatment records dated from 2002 
until 2004.  The veteran gave a history of a rough landing 
during one of his last parachute jumps in either December 
1961 or January 1962, and said that he had immediately been 
hospitalized and placed in traction.  The veteran said that 
surgery had been recommended but given his impending 
discharge he elected nonoperative treatment.  The 1983 motor 
vehicle accident was also noted and the veteran stated he had 
sustained a C6 fracture.  The examiner further noted the 
March 2004 records stating that the veteran's 1983 injury had 
included a broken back, but noted that contemporaneous 
private medical records were not available to confirm whether 
or not the veteran sustained a lumbar spine injury at that 
time.  The examiner did note that the lumbar fusion at L5 was 
not performed until after the accident.  Following the 
examination, the impression was moderate low back pain post 
spinal laminectomy and fusion times two, with X-ray evidence 
of old healed fusion of L5-S1.  The examiner opined that 
based on the current documentation and examination, it 
appeared that the veteran's current low back injury was less 
likely than not caused by his military injury.  The case was 
extremely difficult because of the 1983 accident, which had 
altered the veteran's gait significantly and was the more 
likely cause of his back pain.  

The veteran's claims folder and service record were reviewed 
by another VA examiner in July 2005.  The examiner noted that 
the information pertaining to the veteran's claimed injury in 
December 1961 or January 1962 was previously missing but was 
now supposed to be available.  The veteran's reported injury 
and hospitalization as described, as well as the separation 
examination.  The examiner stated that he was unable to find 
any reference in the additional information to a 
hospitalization at any time for the veteran's back, although 
a review of the entire claims folder showed that the veteran 
had been hospitalized for his 1983 car accident.  The 
examiner opined that he tended to agree with the May 2004 
evaluation that the veteran's current back problems were not 
likely due to his military service.  

The Board finds that the evidence does not support 
entitlement to service connection for a low back disability.  
The evidence confirms the existence of a current low back 
disability.  However, the preponderance of the evidence is 
against finding that the injury was incurred due to service.  

The service treatment records show that the veteran sustained 
an injury to his low back as a result of a Mae West.  
However, this occurred in September 1960 and not December 
1961 or January 1962.  Furthermore, the diagnosis in 
September 1960 was a strain of the back and bruised 
sacroiliac.  There was no indication of disc injury or a 
hospitalization at that time, and the remainder of the 
veteran's records was negative for any further complaints or 
treatment pertaining to his incident.  

The service treatment records do not confirm that the veteran 
sustained a second injury to his low back in either December 
1961 or January 1962.  The personnel records confirm that the 
veteran took jumps in December 1961 and February 1962 at Ft. 
Campbell.  However, there is no medical evidence of an 
injury.  The Board is mindful of the veteran's contentions, 
but the clinical records obtained from Ft. Campbell for this 
period do not show treatment for a back injury.  The veteran 
states that he declined further treatment for his back due to 
his impending discharge, but it does not follow that he would 
not report his injury or that his injury would not have been 
discovered on the January 1962 discharge examination, 
especially given that the injury purportedly occurred in 
close proximity to the examination and would have been 
difficult to conceal from the examiner.  

There is a possibility that the injury occurred on the 
February 1962 jump, which was after the discharge 
examination.  However, the veteran signed a statement only 
five days later saying that there had not been any change in 
his physical condition since his January 1962 examination.  
Given the veteran's repeated contentions that his back injury 
involved a Mae West, the Board observes that the greater 
possibility is that the veteran is thinking of the September 
1960 injury which was noted to have been caused by a Mae 
West.  As previously noted, no treatment or complaints were 
recorded for this injury subsequent to the initial treatment.  

The veteran argues that he has experienced back pain ever 
since discharge from service.  However, there is no 
confirmation of this in the medical records until 
approximately 2000.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent medical opinion that 
relates the veteran's current back disability to active 
service.  Two different VA examiners have reviewed the 
veteran's contentions and his medical records.  Both of the 
examiners noted the September 1960 injury as well as the 
veteran's contentions regarding an injury in December 1961 or 
January 1962.  However, both of the examiners opined that it 
was not likely the veteran's current back disability was the 
result of an injury in service.  Instead, the veteran's 
current low back disability and pain was attributed to an 
altered gait as a result of the 1983 accident.  There is no 
competent medical evidence to the contrary.  

The Board recognizes the veteran's sincere belief that his 
current back disability is a result of an injury in service.  
However, he is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, as the evidence does not show a chronic back 
disability during service or until many years afterwards, and 
as there is no competent medical opinion that relates the 
current disability to active service, the preponderance of 
the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


